
	
		II
		112th CONGRESS
		1st Session
		S. 1018
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2011
			Mr. Kerry (for himself
			 and Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, and the Ike
		  Skelton National Defense Authorization Act for Fiscal Year 2011 to provide for
		  implementation of additional recommendations of the Defense Task Force on
		  Sexual Assault in the Military Services.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Defense Sexual Trauma Response
			 Oversight and Good Governance Act (the
			 Defense STRONG
			 Act).
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Director of Sexual Assault Prevention and Response
				Office.
					Sec. 3. Sexual Assault Response Coordinators and Sexual Assault
				Victim Advocates.
					Sec. 4. Sexual assault victims access to legal counsel and
				services of Sexual Assault Response Coordinators and Sexual Assault Victim
				Advocates.
					Sec. 5. Confidentiality of communications between sexual
				assault victims and Sexual Assault Response Coordinators, Victim Advocates, and
				certain other persons.
					Sec. 6. Retention of medical and investigative records prepared
				in connection with sexual assaults involving members of the Armed Forces or
				dependents of members.
					Sec. 7. Expedited consideration and priority for application
				for consideration of a permanent change of station or unit transfer based on
				humanitarian conditions for victim of sexual assault.
					Sec. 8. Training and education programs for sexual assault
				prevention and response program.
				
			2.Director of
			 Sexual Assault Prevention and Response OfficeSection 1611(a) of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C.
			 1561 note) is amended by adding before the period at the end of the first
			 sentence the following: , who shall be appointed from among general or
			 flag officers of the Armed Forces or employees of the Department of Defense in
			 a comparable Senior Executive Service position.
		3.Sexual Assault
			 Response Coordinators and Sexual Assault Victim Advocates
			(a)Assignment and
			 trainingChapter 80 of title
			 10, United States Code, is amended by adding at the end the following new
			 section:
				
					1568.Sexual assault
				prevention and response: Sexual Assault Response Coordinators and Victim
				Advocates
						(a)Assignment of
				coordinators(1)At least one full-time Sexual Assault
				Response Coordinator shall be assigned to each brigade or equivalent unit level
				of the armed forces. The Secretary of the military department concerned may
				assign additional Sexual Assault Response Coordinators as necessary based on
				the demographics or needs of the unit. An additional Sexual Assault Response
				Coordinator may serve on a full-time or part-time basis at the discretion of
				the Secretary.
							(2)Effective October 1, 2013, only members of
				the armed forces and civilian employees of the Department of Defense may be
				assigned to duty as a Sexual Assault Response Coordinator.
							(b)Assignment of
				victim advocates(1)At least one full-time Sexual Assault
				Victim Advocate shall be assigned to each brigade or equivalent unit level of
				the armed forces. The Secretary of the military department concerned may assign
				additional Victim Advocates as necessary based on the demographics or needs of
				the unit. An additional Victim Advocate may serve on a full-time or part-time
				basis at the discretion of the Secretary.
							(2)Effective October 1, 2013, only members of
				the armed forces and civilian employees of the Department of Defense may be
				assigned to duty as a Victim Advocate.
							(c)Training and
				certification(1)As part of the sexual assault prevention
				and response program, the Secretary of Defense shall establish a professional
				and uniform training and certification program for Sexual Assault Response
				Coordinators assigned under subsection (a) and Sexual Assault Victim Advocates
				assigned under subsection (b). The program shall be structured and administered
				in a manner similar to the professional training available for Equal
				Opportunity Advisors through the Defense Equal Opportunity Management
				Institute.
							(2)Effective October 1, 2013, before a member
				or civilian employee may be assigned to duty as a Sexual Assault Response
				Coordinator under subsection (a) or Victim Advocate under subsection (b), the
				member or employee must have completed the training program required by
				paragraph (1) and obtained the certification.
							(d)DefinitionsIn this section:
							(1)The term armed forces means
				the Army, Navy, Air Force, and Marine Corps.
							(2)The term sexual assault prevention
				and response program has the meaning given such term in section 1601(a)
				of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011
				(Public Law 111–383; 10 U.S.C. 1561
				note).
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						1568. Sexual assault prevention and
				response: Sexual Assault Response Coordinators and Victim
				Advocates.
					
					.
			4.Sexual assault victims
			 access to legal counsel and services of Sexual Assault Response Coordinators
			 and Sexual Assault Victim Advocates
			(a)AccessChapter 53 of title 10, United States Code,
			 is amended by inserting after section 1044d the following new section:
				
					1044e.Victims of
				sexual assault: access to legal assistance and services of Sexual Assault
				Response Coordinators and Sexual Assault Victim Advocates
						(a)Availability of
				legal assistance and Victim Advocate services
							(1)MembersA member of the armed forces or a dependent
				of a member of the armed forces who is the victim of a sexual assault is
				entitled to—
								(A)legal assistance provided by a military
				legal assistance counsel certified as competent to provide such duties pursuant
				to section 827(b) of this title (article 27(b) of the Uniform Code of Military
				Justice);
								(B)assistance provided by a qualified Sexual
				Assault Response Coordinator; and
								(C)assistance provided by a qualified Sexual
				Assault Victim Advocate.
								(2)DependentsTo the extent practicable, the Secretary of
				a military department shall make the assistance described in paragraph (1)
				available to a dependent of a member of the armed forces who is the victim of a
				sexual assault and resides on or in the vicinity of a military installation at
				that military installation. The Secretary concerned shall define the term
				vicinity for purposes of this paragraph.
							(3)Notice of
				availability of assistance; opt outThe member or dependent shall be informed
				of the availability of assistance under this subsection as soon as the member
				or dependent seeks assistance from a Sexual Assault Response Coordinator or any
				other responsible member of the armed forces or Department of Defense civilian
				employee. The victim shall also be informed that the legal assistance and
				services of a Sexual Assault Response Coordinator and Sexual Assault Victim
				Advocate are optional and these services may be declined, in whole or in part,
				at any time.
							(4)Nature of
				reporting immaterialIn the
				case of a member of the armed forces, access to legal assistance and the
				services of Sexual Assault Response Coordinators and Sexual Assault Victim
				Advocates are available regardless of whether the member elects unrestricted or
				restricted (confidential) reporting of the sexual assault.
							(b)Restricted
				reporting option
							(1)Availability of
				restricted reportingA member
				of the armed forces who is the victim of a sexual assault may confidentially
				disclose the details of the assault to an individual specified in paragraph (2)
				and receive medical treatment, legal assistance, or counseling, without
				triggering an official investigation of the allegations.
							(2)Persons covered
				by restricted reportingIndividuals covered by paragraph (1) are
				the following:
								(A)Military legal assistance counsel.
								(B)Sexual Assault Response Coordinator.
								(C)Sexual Assault Victim Advocate.
								(D)Personnel staffing the DOD Safe Helpline or
				successor operation.
								(E)Healthcare personnel.
								(F)Chaplain.
								(c)DefinitionsIn
				this section:
							(1)The term
				sexual assault includes any of the offenses covered by section 920
				of this title (article 120 of the Uniform Code of Military Justice).
							(2)The term
				military legal assistance counsel means—
								(A)a judge advocate (as defined in section
				801(13) of this title (article 1(13) of the Uniform Code of Military Justice));
				or
								(B)a civilian
				attorney serving as a legal assistance officer under the provisions of section
				1044 of this
				title.
								.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1044d the following
			 new item:
				
					
						1044e. Victims of sexual assault: access
				to legal assistance and services of Sexual Assault Response Coordinators and
				Sexual Assault Victim
				Advocates.
					
					.
			(c)Conforming
			 amendment regarding provision of legal counselSection
			 1044(d)(3)(B) of such title is amended by striking sections 1044a,
			 1044b, 1044c, and 1044d and inserting sections 1044a through
			 1044e.
			5.Confidentiality of
			 communications between sexual assault victims and Sexual Assault Response
			 Coordinators, Victim Advocates, and certain other persons
			(a)AccessChapter 53 of title 10, United States Code,
			 is amended by inserting after section 1034 the following new section:
				
					1034a.Privilege
				against disclosure of certain communications for victims of sexual
				assault
						(a)Privileged
				communicationsCommunications
				between a member of the armed forces or a dependent of a member of the armed
				forces who is the victim of a sexual assault and a person specified in
				subsection (b), and records of such communications created by or for the
				Department of Defense, are confidential and privileged.
						(b)Communications
				covered by privilegeThe
				privilege granted by subsection (a) applies to communications between a member
				of the armed forces or a dependent of a member of the armed forces who is the
				victim of a sexual assault and any of the following persons:
							(1)Sexual Assault Response Coordinator.
							(2)Sexual Assault Victim Advocate.
							(3)Personnel staffing the DOD Safe Helpline or
				successor operation.
							(c)Consent
				exceptionWithout the consent
				of the member or dependent involved, any communication or record referred to in
				subsection (a) may not be—
							(1)subject to
				discovery or admitted into evidence in any judicial or administrative
				proceeding; or
							(2)disclosed to any person or entity.
							(d)Relation to
				other privileges against disclosureThe privilege granted by subsection (a) is
				in addition to any other privilege against disclosure that may exist with
				regard to communications between a victim of a sexual assault and another
				person.
						(e)Sexual assault
				definedIn this section, the term sexual assault
				includes any of the offenses covered by section 920 of this title (article 120
				of the Uniform Code of Military
				Justice).
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1034 the following
			 new item:
				
					
						1034a. Privilege against disclosure of
				certain communications for victims of sexual
				assault.
					
					.
			(c)ApplicabilitySection
			 1034a of title 10, United States Code, as added by subsection (a), applies to
			 communications described in such section whether made before, on, or after the
			 date of the enactment of this Act.
			6.Retention of
			 medical and investigative records prepared in connection with sexual assaults
			 involving members of the Armed Forces or dependents of members
			(a)Retention and
			 confidentiality of sexual assault records
				(1)In
			 generalChapter 50 of title
			 10, United States Code, is amended by adding at the end the following new
			 section:
					
						993.Recordkeeping
				requirement: medical and investigative records prepared in connection with
				sexual assaults
							(a)Permanent
				retention of recordsThe
				Secretary of Defense shall establish a system for tracking and permanently
				maintaining the records described in subsection (b) that are prepared by
				personnel of the Department of Defense or obtained by the Department in
				connection with a sexual assault involving a member of the armed forces or a
				dependent of a member to guarantee future access to the records.
							(b)Covered
				recordsThe recordkeeping
				requirement imposed by subsection (a) applies to the following:
								(1)Department of Defense Form 2910, regarding
				the victim reporting preference statement, or any successor document.
								(2)Department of Defense Form 2911, regarding
				the forensic medical report prepared in the case of a sexual assault
				examination, or any successor document.
								(3)Medical
				records.
								(4)Investigative
				records prepared in connection with a sexual assault.
								(5)Such other
				information and reports as the Secretary of Defense considers
				appropriate.
								(c)Protection of
				restricted reporting optionThe Secretary of Defense shall ensure that
				the recordkeeping system established pursuant to this section does not
				jeopardize the confidentiality of the restricted reporting option available
				under section 1044e(b) of this title to a victim of a sexual
				assault.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
					
						
							993. Recordkeeping requirement: medical
				and investigative records prepared in connection with sexual
				assaults.
						
						.
				(b)Transmittal of
			 medical information to department of veterans affairsSubsection (c) of section 1142 of title 10,
			 United States Code, is amended to read as follows:
				
					(c)Transmittal of
				medical information to department of veterans affairs(1)In the case of a member described in
				paragraph (2), the Secretary concerned shall transmit (subject to the consent
				of the member) a copy of the service medical record of the member, including
				the results of any Physical Evaluation Board held with regard to the member, to
				the Secretary of Veterans Affairs.
						(2)Paragraph (1) applies with respect to
				the following members:
							(A)A
				member being medically separated or retired under chapter 61 of this
				title.
							(B)A member who was the victim of a
				sexual assault.
							(3)The copy of the service medical record
				shall be transmitted within 60 days of the separation or retirement of the
				member.
						(4)In the case of the transmittal of
				medical records of a member described in paragraph (2)(B), the Secretary
				concerned shall include such other information as may be necessary to assist
				the member establishing a claim for a service-connected
				disability.
						.
			7.Expedited
			 consideration and priority for application for consideration of a permanent
			 change of station or unit transfer based on humanitarian conditions for victim
			 of sexual assault
			(a)In
			 generalChapter 39 of title
			 10, United States Code, is amended by inserting after section 672 the following
			 new section:
				
					673.Consideration
				of application for permanent change of station or unit transfer for members on
				active duty who are the victim of a sexual assault
						(a)Expedited
				consideration and priority for approvalTo the maximum extent practicable, the
				Secretary concerned shall provide for the expedited consideration and approval
				of an application for consideration of a permanent change of station or unit
				transfer submitted by a member of the armed forces serving on active duty who
				was a victim of a sexual assault or other offense covered by section 920 of
				this title (article 120 of the Uniform Code of Military Justice) so as to
				reduce the possibility of retaliation against the member for reporting the
				sexual assault.
						(b)RegulationsThe
				Secretaries of the military departments shall issue regulations to carry out
				this section, within guidelines provided by the Secretary of
				Defense.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 672 the following
			 new item:
				
					
						673. Consideration of application for
				permanent change of station or unit transfer for members on active duty who are
				the victim of a sexual
				assault.
					
					.
			8.Training and education
			 programs for sexual assault prevention and response programSubtitle A of title XVI of the Ike Skelton
			 National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10
			 U.S.C. 1561 note) is amended by adding at the end the following new
			 section:
			
				1615.Improved
				training and education programs
					(a)Sexual assault
				prevention and response training and education
						(1)Development of
				curriculaNot later than one
				year after the date of the enactment of this section, the Secretary of each
				military department shall develop curricula to provide sexual assault
				prevention and response training and education for members of the Armed Forces
				under the jurisdiction of the Secretary and civilian employees of the military
				department to strengthen individual knowledge, skills, and capacity to prevent
				and respond to sexual assault.
						(2)Scope of
				training and educationThe
				sexual assault prevention and response training and education shall encompass
				initial entry and accession programs, annual refresher training, professional
				military education, peer education, and specialized leadership training.
				Training shall be tailored for specific leadership levels and local area
				requirements.
						(3)Consistent
				trainingThe Secretary of
				Defense shall ensure that the sexual assault prevention and response training
				provided to members of the Armed Forces and Department of Defense civilian
				employees is consistent throughout the military departments.
						(b)Inclusion in
				professional military educationThe Secretary of Defense shall provide for
				the inclusion of a sexual assault prevention and response training module at
				each level of professional military education. The training shall be tailored
				to the new responsibilities and leadership requirements of members of the Armed
				Forces as they are promoted.
					(c)Inclusion in
				first responder training
						(1)In
				generalThe Secretary of
				Defense shall direct that managers of specialty skills associated with first
				responders described in paragraph (2) integrate sexual assault response
				training in initial and recurring training courses.
						(2)Covered first
				respondersFirst responders referred to in paragraph (1) include
				firefighters, emergency medical technicians, law enforcement officers, military
				criminal investigators, healthcare personnel, judge advocates, and
				chaplains.
						.
		
